DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 
Rejoin claims 3, 8, 11, and 14.

Allowable Subject Matter
Claims 1-4, and 6-21 are allowed.
The following is an examiner's statement of reasons for allowance:
Regarding claim 1, the prior art of record and to the Examiner's knowledge does not teach or render obvious, at least to the skilled artisan, the instant invention regarding a semiconductor device structure comprising: a resistive element over the interconnect structure; a thermal conductive element over the interconnect structure, wherein the thermal conductive element at least partially overlaps the resistive element, a direct projection of the thermal conductive element on a main surface of the resistive element extends across a portion of a first 
Regarding claim 15, the prior art of record and to the Examiner's knowledge does not teach or render obvious, at least to the skilled artisan, the instant invention regarding a semiconductor device structure comprising: a resistive element over the interconnect structure, wherein the resistive element is made of a nitride material; a first thermal conductive element over the interconnect structure, wherein the resistive element extends across a portion of the first thermal conductive element, and a direct projection of the first thermal conductive element on a main surface of the resistive element covers a center of the main surface of the resistive element; a second thermal conductive element overlapped with the first thermal conductive element, wherein the resistive element is between the first thermal conductive element and the second thermal conductive element, in combination with other claimed features, as recited in independent claim 15.  Claims 16-18 are dependent upon independent claim 15, and are therefore allowed.
Regarding claim 19, the prior art of record and to the Examiner's knowledge does not teach or render obvious, at least to the skilled artisan, the instant invention regarding a semiconductor device structure comprising: the resistive element covers a portion of the gate stack; a thermal conductive element over the resistive element, wherein the thermal conductive element extends across a portion of the resistive element, a direct projection of the thermal .

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
			      
       Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THANH Y TRAN whose telephone number is (571)272-2110.  The examiner can normally be reached on M-F, 10am-10pm (flex) (PST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Thanh Y. Tran/Primary Examiner, Art Unit 2817                                                                                                                                                                                                        March 12, 2022